P360 Spaces, LLC v Orlando (2020 NY Slip Op 02384)





P360 Spaces, LLC v Orlando


2020 NY Slip Op 02384


Decided on April 23, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2020

Renwick, J.P., Oing, Singh, Moulton, JJ.


11397 156534/15

[*1]P360 Spaces, LLC, Plaintiff-Respondent,
vPatricia Orlando, et al., Defendants-Appellants, John Doe, et al., Defendants.


Harris Beach PLLC, Albany (Svetlana K. Ivy of counsel), for appellants.
Brill & Meisel, New York (Allen H. Brill of counsel), for respondent.

Order, Supreme Court, New York County (Arthur F. Engoron, J.), entered May 8, 2019, which denied defendants-appellants' motion to vacate a judgment, unanimously affirmed, without costs.
Defendants failed to demonstrate their entitlement to relief from the judgment on the ground of newly discovered evidence that could not have been discovered before the entry of the judgment (CPLR 5015[a][2]), given that their submissions consisted of tax maps and floor plans publicly filed years before plaintiff moved for summary judgment (see Matter of Chatham Towers, Inc. v Bloomberg, 39 AD3d 308, 309 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2020
CLERK